BARNARD, P. J.
This is an appeal from an order confirming the sale by the executor of this estate of 1,300 shares of stock in a certain corporation for $125,500. After a hearing, the court found that it was necessary to sell said 1,300 shares in order to pay claims against the estate and the expenses of administration. From that order the son and a former wife of the deceased have appealed.
While the findings of the court are not directly attacked, the appellants argue that the court was not justified in approving this sale because a sale of a part of the shares would have provided sufficient money for the purpose of closing the estate, because certain litigation was pending, and because it would have been possible to borrow the money needed by the estate upon the security of the stock which was sold. The appellants point to no evidence supporting these contentions, and to no lack of evidence in support of the court’s findings. The will gave to the executor the right to sell this stock at any time, and if it can be said that any conflict exists the evidence is sufficient to support the findings and conclusions made by the court.
The order appealed from is affirmed.
Marks, J., and Griffin, J., concurred.